

116 SRES 703 ATS: Designating the week beginning September 14, 2020, as National Hispanic-Serving Institutions Week.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 703IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Menendez (for himself, Mr. Cornyn, Ms. Cortez Masto, Mr. Bennet, Mr. Braun, Mr. Casey, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mr. Gardner, Ms. Harris, Mr. Heinrich, Mr. Kaine, Ms. Klobuchar, Mrs. Loeffler, Ms. McSally, Ms. Rosen, Mr. Rubio, Mr. Sanders, Mr. Tillis, Mr. Udall, Mr. Van Hollen, Mr. Wyden, and Mr. Booker) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September 14, 2020, as National Hispanic-Serving Institutions Week.Whereas Hispanic-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of at least 25 percent Hispanic students;Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping those students attain their full potential through higher education;Whereas 539 Hispanic-Serving Institutions operate in the United States;Whereas Hispanic-Serving Institutions represent 17 percent of all nonprofit institutions of higher education, yet serve 26.8 percent of all students and 67 percent of all Hispanic students, enrolling 2,533,333 Hispanics;Whereas, as of September 2020, the number of emerging Hispanic-Serving Institutions, defined as institutions that do not yet meet the threshold of 25 percent Hispanic full-time equivalent enrollment but serve a Hispanic student population of between 15 and 24.9 percent, stands at 352 institutions operating in 34 States and Puerto Rico;Whereas Hispanic-Serving Institutions are located in 25 States, the District of Columbia, and Puerto Rico;Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving the communities in which the institutions are located;Whereas Hispanic-Serving Institutions are leading efforts to increase Hispanic participation in science, technology, engineering, and mathematics (commonly referred to as STEM);Whereas Hispanic-Serving Institutions are engines of economic mobility and a major contributor to the economic prosperity of the United States;Whereas, of the institutions of higher education ranked by Opportunity Insights based on the economic mobility of the graduates of those institutions, 7 of the top 10, including the top-ranked institution, are Hispanic-Serving Institutions;Whereas celebrating the vast contributions of Hispanic-Serving Institutions to the United States strengthens the culture of the United States; andWhereas the achievements and goals of Hispanic-Serving Institutions deserve national recognition: Now, therefore, be itThat the Senate—(1)recognizes the achievements and goals of Hispanic-Serving Institutions in the States, the District of Columbia, and Puerto Rico;(2)designates the week beginning September 14, 2020, as National Hispanic-Serving Institutions Week; and(3)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions. 